DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, drawn to  a method of predicting a response of a patient diagnosed with melanoma cancer to a medicament by proving the phosphorylation profile of at least 10 peptides, claimed in claims 16-26 and 30-33 in the reply filed on 7/5/22 is acknowledged. Election was made without traverse of Nivolumab. Please note the Restriction Requirement mistakenly grouped claims 31 and 33 with Group I. However, claims 31 and 33 depend from claim 27 and are part of Group II. 
Claims 16-33 are pending.
Claims 27-29, 31 and 33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 
Claims 16-26, 30 and 32 read on the elected Group I and are under consideration. 


Claim Objections
Claims 17-23 are objected to because of the following informalities:  “The” should be inserted before “Method”.
Appropriate correction is required.


Claim Rejections - 35 USC § 101
            35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16-26, 30 and 32 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  Based upon an analysis with respect to the claim as a whole, claims 16-26 and 30-33 are determined to be directed to a law of nature/natural principle.  The rationale for this determination is explained below: 
Instant claims 16-26 are drawn to a method for predicting the response of a patient with melanoma to a medicament from the phosphorylation profile obtained from the a blood sample from the patient. 
The claimed invention is directed to non-statutory subject matter because it is not a patent-eligible practical application of a law of nature. The claim is directed to a naturally occurring correlation between the presence of melanoma and the naturally occurring phosphorylation sites.  A claim that focuses on the use of a natural principle must also include additional elements or steps to show that the inventor has practically applied, or added something significant to, the natural principle itself. See Mayo 101 USPQ2d at 1966.  Adding steps to a natural biological process that only recite well-understood, routine, conventional activity previously engaged in by researchers in the field would not be sufficient.  See id. At 1966, 1970.  The additional method steps of determining the phosphorylation profile, calculating a classifier parameter, comparing the phosphorylation profile and treating the patient (claims 16-26 and 30-33) do not make the natural principle practically applied because the steps are well-known and routinely practiced in the field.  These additional steps do not ensure that the claims amount to significantly more than the natural principle itself because the claims recited use of routine laboratory procedures to detect and observe naturally occurring phosphorylation sites.  The claims use conventional means to observe a natural correlation and based on this, diagnose a condition and therefore the steps of the claimed methods are not sufficient to transform unpatentable natural correlations into patentable applications of those regularities.  For example, Maat et al. (“Episodic Src activation in uveal melanoma revealed by kinase activity profiling” cited on IDS) reveals a PamGene assay to detect differences in phosphorylation between two stages of cancer progression. Therefore, phosphorylation profiling is well known in the art. Routine data gathering in order to observe a natural phenomenon/natural principle does not add a meaningful limitation to the method as it would be routinely used by those of ordinary skill in the art and it fails to narrow the scope of the claims such that others are not foreclosed from using the law of nature/natural phenomenon. 
In conclusion, the claims are directed to a naturally occurring correlation between  the presence of melanoma and the naturally occurring phosphorylation sites and is considered patent ineligible.




Claims 16-26, 30 and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for predicting the response of a melanoma patient to Ipilimumab with the peptide markers of SEQ ID NO: 1-10 and 139-148 (Table 2) and predicting the response of a melanoma patient to Pembrolizumab with the peptide markers of SEQ ID NO: 105,17,  99, 94, 128, 24, 11, 1, 72, 16, 69, 187, 45, 22, 189, 48, 80, 55, 51, 124, 188, 49 and 6 (Table 1 and 3), does not reasonably provide enablement for predicting the response of a melanoma patient with any medicament with the peptide markers of Tables 1, 2 and 3.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
As stated in MPEP 2164.01(a), “there are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.”
The factors to be considered when determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, were described in In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) as:
1. the nature of the invention;
2. the breadth of the claims;
3. the state of the prior art;
4. the relative skill of those in the art;
5. the predictability or unpredictability of the art;
6. the amount of direction or guidance presented [by the inventor];
7. the presence or absence of working examples; and
8. the quantity of experimentation necessary [to make and/or use the invention.

(1) The Nature of the Invention and (2) The Breadth of the claims
Claim 16 (and dependent claims) is directed to a method of predicting a response to a patient diagnosed with melanoma to a medicament by measuring the phosphatase activity or the phosphatase and kinase activity of a sample and determining the phosphorylation profile  to said medicament. Claim 19 is drawn to the method of claim 16, wherein the phosphorylation profile comprise phosphorylation level of sites present in at least 30 of the peptide markers of Table, 1, 2 and/or 3. Claims 26 is drawn to the method of claim 16, wherein form the measurement step (a) the toxicity of said medicament in said patient is determined. Claim 30 is drawn to the method of treating a patient with melanoma comprising performing or having performed the method of claim 16 and administering to the patient a medicament thus determined to have a good prediction of treatment outcome. 
	The claims will be given its broadest reasonable interpretation. The applicable rule for interpreting the claims is that “each claim must be separately analyzed and given its broadest reasonable interpretation in light of and consistent with the written description.” See MPEP 2163(II)(1), citing In re Morris, 127 F.3d 1048, 1053-1054; 44 USPQ2d 1023, 1027 (Fed. Cir. 1997).  In view of this rule, Claim 16 is drawn to predicting the response of a melanoma patient with any medicament with any combination of at least 10 peptide markers from Tables 1, 2 and 3.  The claims require determining a different phosphorylation level or classification parameter from the peptide markers of Tables 1, 2 and 3 measured in claim 1 to predict a patient response to a medicament. With regards to the medicament, the specification discloses a medicament can be any chemical substance (p. 27). Therefore, the claims are drawn to predicting a response to any medicament. 

(3) The state of the prior art and (5) The predictability or unpredictability of the art
The instant application is enabling for predicting the response of a melanoma patient to Ipilimumab with the peptide markers of SEQ ID NO: 1-10 and 139-148 (Table 2) and predicting the response of a melanoma patient to Pembrolizumab with the peptide markers of SEQ ID NO: 105,17,  99, 94, 128, 24, 11, 1, 72, 16, 69, 187, 45, 22, 189, 48, 80, 55, 51, 124, 188, 49 and 6 (Table 1 and 3), does not reasonably provide enablement for predicting the response of a melanoma patient with any medicament with the peptide markers of Tables 1, 2 and 3. The prior art of Maat et al. (presented above in 101 rejection) reveals a PamChip assay to detect differences in phosphorylation between two stages of cancer progression. However, there is no teaching in the art found that discloses using the phosphorylation profile to determine the response of melanoma patients to any medicament with the markers of Tables 1, 2 and 3. There was no art found that discloses determining the toxicity of a medicament in a melanoma patient with the markers of Tables 1, 2 and 3.  Determining the response to any medicament would be complex and require undue experimentation. 
It is noted that pharmaceutical and biological art is generally unpredictable, requiring each embodiment to be individually assessed for physiological activity.  Furthermore, the medicament is not limited to any particular treatment.   There is no absolute predictability, even in view of the high level of skill in the art.


(4) The relative skill of those in the art

MPEP 2141.03 states (in part)” A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 127 S.Ct. 1727, 167 LEd2d 705, 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”  Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. At 1396, 82 USPQ2d at 1396. The “hypothetical person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988) (disagreeing with the examiner’s definition of one of ordinary skill in the art (i.e. a doctorate level engineer or scientist working at least 40 hours per week in semiconductor research or development), and finding that the hypothetical person is not definable by way of credentials, and that the evidence in the application did not support the conclusion that such a person would require a doctorate or equivalent knowledge in science or engineering).  In the instant case, the skill in the art high with respect to physicians and scientists. The level of skill in the art (physicians and scientists) would be high.


(6) The amount of direction or guidance presented (by the inventor) and (7) The presence or absence of working examples
The instant specification provides direction and guidance for predicting the response of a melanoma patient to Ipilimumab with the peptide markers of SEQ ID NO: 1-10 and 139-148 (Table 2) and predicting the response of a melanoma patient to Pembrolizumab with the peptide markers of SEQ ID NO: 105,17,  99, 94, 128, 24, 11, 1, 72, 16, 69, 187, 45, 22, 189, 48, 80, 55, 51, 124, 188, 49 and 6 (Table 1 and 3), does not reasonably provide enablement for predicting the response of a melanoma patient with any medicament with the peptide markers of Tables 1, 2 and 3.  In contrast, the applicant provides little in way of direction or guidance regarding predicting the response of a melanoma patient with any medicament with any combination of at least 10 markers from Tables 1, 2 and 3.  There was no guidance regarding determining the toxicity of a medicament of the melanoma patient. 
One cannot extrapolate the disclosure of the specification to the enablement of the claims because the specification does not provide a predictable correlation between patients response to any medicament comprising any chemical substance based on any of the phosphorylation changes for the peptide markers, other than that of Ipilimumab and Pembrolizumab. Furthermore, one cannot extrapolate the disclosure to enablement of the claims because the specification does not provide or exemplify what or which classifier parameter, that can be any discriminating value that identifies the prediction of response to a medicament for melanoma, would predict a melanoma response to any medicament. No threshold values of a classifier are disclosed as being correlated to response or noon response of a patient and the threshold value appears to be subject the desire of diagnostic engineers and may be subject to the presence of other parameters. Thus, one would not know what or which “classifier parameter” and what thresholds would predictably determine melanoma patient response or non-response to which medicament based on measuring phosphorylation of the peptide markers. This would require undue experimentation to determine the claimed classifier parameters and threshold levels that would predictably identify patients as responsive or non-responsive to any medicament. 

 (8) The quantity of experimentation necessary (to make and/or use the invention)
Owing to the factors listed above, especially in points 6 and 7, the amount of experimentation needed will be extensive in view of the lack of guidance by the inventor. 
MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is clearly justified here. The instant breadth of the claim is broader than the disclosure and it would be highly unpredictable and require undue experimentation to practice the methods of claims 16-26, 30 and 32. 
The claims are enabled for predicting the response of a melanoma patient to Ipilimumab with the peptide markers of SEQ ID NO: 1-10 and 139-148 (Table 2) and predicting the response of a melanoma patient to Pembrolizumab with the peptide markers of SEQ ID NO: 105,17,  99, 94, 128, 24, 11, 1, 72, 16, 69, 187, 45, 22, 189, 48, 80, 55, 51, 124, 188, 49 and 6 (Table 1 and 3). 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The “first predetermined threshold level” and “second predetermined threshold level” in claim 22 is indefinite because it is unclear on what basis or parameters a “first predetermined threshold level” and “second predetermined threshold level” were predetermined by, making it unclear what the thresholds are. The scope of patients falling above or below these predetermined thresholds are unclear and it is unclear what patients are indicated as good responders or poor responders. For the reasons above, it is impossible to determine the metes and bounds of the claim. 
‘
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 21 and 23 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 21 and 23 depend from claim 16 but recite step (b) is replaced by another step. Claims 21 and 23 fail to further limit and include all the limitations of claim 16 because it replaces a step and recites limitations outside the scope of claim 16. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARA L MARTINEZ/Examiner, Art Unit 1654